          Case 3:19-cv-06025-BJR Document 81 Filed 03/29/21 Page 1 of 5




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF JEFFREY HOLZBAUER
                                                IN SUPPORT OF STATE FARM’S MOTION
 8               Plaintiff,                     FOR LEAVE TO FILE DOCUMENTS
 9                                              UNDER SEAL
           v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF JEFF HOLZBAUER IN                  BETTS, PATTERSON & MINES, P.S.
28   SUPPORT OF MOTION FOR LEAVE TO FILE   1              One Convention Place, Suite 1400
     DOCUMENTS UNDER SEAL                                          701 Pike Street
     No. 3:19-cv-06025-BJR                                    Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 81 Filed 03/29/21 Page 2 of 5




 1           I, Jeffrey Holzbauer, declare:
 2           1.      I make this declaration of my own personal knowledge, in support of Defendant State
 3   Farm Life Insurance Company’s (“Defendant” or “State Farm”) Motion for Leave to File Documents
 4   Under Seal, and the State Farm documents identified therein. If called upon to testify to the matters
 5   stated herein, I could and would do so competently.
 6           2.      I am State Farm’s Actuarial Director with supervisory responsibilities for Life
 7   Insurance Pricing and Product Development and Actuarial Services. I have been employed by State
 8   Farm since 1998 and have held various positions within the actuarial department since then, including
 9   positions within the Life Pricing and Product Development, Life Valuation, In -Force Product
10   Management, and Annuity Pricing and Product Development areas.
11           3.      As an actuary at State Farm, I am familiar with State Farm’s actuarial practices
12   (including its trade secret and proprietary cost of insurance calculations and pricing analyses) and State
13   Farm’s efforts to maintain the secrecy of its proprietary confidential information. In my role, I have
14   intimate knowledge regarding State Farm’s life insurance product development, management, and
15   pricing. In addition, I am familiar with State Farm’s litigation activities, including the litigation related
16   to cost of insurance.
17           4.      State Farm, an Illinois company, spent considerable time and effort developing its cost
18   of insurance rates and has undertaken reasonable efforts to maintain the secrecy of this proprietary
19   confidential information. State Farm employees sign secrecy agreements, information is only
20   conveyed via secure electronic messaging, and State Farm uses non-disclosure agreements with third
21   parties to ensure protection of its confidential, trade secret information.
22           5.      One of the ways that State Farm is able to maintain a competitive advantage is through
23   development of assumptions based on the company’s own experience with its insureds. These
24   assumptions represent analysis of multiple years of experience across a vast population of insureds.
25   State Farm takes care not to disclose its experience assumptions to other competitors, as it would
26
27
      DECLARATION OF JEFF HOLZBAUER IN                                  BETTS, PATTERSON & MINES, P.S.
28    SUPPORT OF MOTION FOR LEAVE TO FILE            2                      One Convention Place, Suite 1400
      DOCUMENTS UNDER SEAL                                                           701 Pike Street
      No. 3:19-cv-06025-BJR                                                     Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 81 Filed 03/29/21 Page 3 of 5




 1   squander the competitive advantages that State Farm derives from the careful analysis State Farm
 2   actuaries perform of company experience.
 3          6.      State Farm evaluates its cost of insurance rates by reference to its own company
 4   experience with expenses, commissions, withdrawals, death claims, interest return on investments,
 5   mortality, persistency, mix of business, average sizes, tax rate, and profit objectives. These
 6   assumptions are maintained in confidence at State Farm and the company takes care to avoid
 7   disclosure to third parties as they are valuable and competitively sensitive.
 8          7.      I am familiar with the information contained in the documents State Farm seeks to seal
 9   and that are attached to State Farm’s Motion for Leave to File Under Seal, and the following
10   documents generally contain information that include proprietary confidential State Farm information,
11   including trade secrets, or contain confidential policyholder data:
12                      •   Exhibit A to the Declaration of Alan Hendren: 94000 Series pricing binder
13                      •   Exhibit B to the Declaration of Alan Hendren: State Farm’s mortality table
14                          from the relevant timeframe
15                      •   Exhibit C to the Declaration of Alan Hendren: filing package to Illinois
16                          including the nationwide actuarial memorandum.
17                      •   Exhibit D to the Declaration of Alan Hendren: correspondence to Illinois
18                          enclosing a revised sample annual statement showing planned cost of
19                          insurance rate information and expense charges.
20                      •   Exhibit F to the Declaration of Alan Hendren: filing package to Washington
21                          including the actuarial memorandum
22                      •   Exhibit G to the Declaration of Alan Hendren: actuarial memorandum State
23                          Farm submitted to New Jersey providing a description of the process that
24                          State Farm’s actuaries followed to develop the cost of insurance rates for use
25                          with the 94030 Policy
26
27
      DECLARATION OF JEFF HOLZBAUER IN                               BETTS, PATTERSON & MINES, P.S.
28    SUPPORT OF MOTION FOR LEAVE TO FILE           3                      One Convention Place, Suite 1400
      DOCUMENTS UNDER SEAL                                                          701 Pike Street
      No. 3:19-cv-06025-BJR                                                    Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 81 Filed 03/29/21 Page 4 of 5




 1                      •   Exhibit J to the Declaration of Alan Hendren: 1994 version of the rate book
 2                          that was in place when Plaintiff purchased his Policy
 3                      •   Exhibit A to the declaration of Tim Crabtree: Summary of policyholder data
 4                      •   Declaration and Expert Report of Rebecca Kirk Fair
 5                      •   Exhibit 1 to the Declaration and Expert Report of Rebecca Kirk Fair:
 6                          Summary State Farm Washington Form 94030 Policyholder Data
 7                      •   Exhibit 2 to the Declaration and Expert Report of Rebecca Kirk Fair:
 8                          Summary State Farm Washington Form 94030 Policyholder Data
 9                      •   Exhibit 3 to the Declaration and Expert Report of Rebecca Kirk Fair:
10                          Summary State Farm Washington Form 94030 Policyholder Data
11                      •   Declaration and Report of Lauren J. Stiroh
12                      •   Exhibit 3 to the Declaration and Report of Lauren J. Stiroh: analysis of
13                          Plaintiff’s damages model that contains confidential policyholder data.
14                      •   Exhibits 4-8 to the Declaration and Report of Lauren J. Stiroh: illustrations of
15                          the comparative COI rates and alleged damages for certain policies
16                      •   Expert Report of Craig Reynolds
17          8.      The information contained in these documents reveals proprietary confidential State
18   Farm information related to the development of State Farm’s life insurance products, including trade
19   secret actuarial methodologies and calculations and trade secret pricing analyses.
20          9.      State Farm has not made this information public, and this information is competitively
21   sensitive. If this information were to be revealed to the public, State Farm’s competitor insurance
22   companies could use this information to develop competing life insurance products based on State
23   Farm’s actuarial calculations.
24          10.     This confidential information is valuable to State Farm and it would be valua ble to a
25   competitor or potential competitor. State Farm further believes that disclosure of this information to
26
27
      DECLARATION OF JEFF HOLZBAUER IN                               BETTS, PATTERSON & MINES, P.S.
28    SUPPORT OF MOTION FOR LEAVE TO FILE          4                     One Convention Place, Suite 1400
      DOCUMENTS UNDER SEAL                                                        701 Pike Street
      No. 3:19-cv-06025-BJR                                                  Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 81 Filed 03/29/21 Page 5 of 5




 1   competitors and potential competitors may cause serious economic injury to State Farm and that
 2   disclosure could place State Farm at a competitive disadvantage.
 3           11.     State Farm has taken steps to maintain this information as Confidential in all previous
 4   litigation, including in Vogt and in Bally, where State Farm sought entry of Protective Orders
 5   protecting State Farm’s information and thereafter moved to maintain this information under seal in
 6   all court filings.
 7           I declare under the penalty of perjury under the laws of the United States that the foregoing is
 8   true and correct.
 9           Executed this 29th day of March 2021 in Bloomington, Illinois.
10
                                                          /s/
11
12
13
                                                          Jeffrey Holzbauer
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      DECLARATION OF JEFF HOLZBAUER IN                               BETTS, PATTERSON & MINES, P.S.
28    SUPPORT OF MOTION FOR LEAVE TO FILE          5                     One Convention Place, Suite 1400
      DOCUMENTS UNDER SEAL                                                        701 Pike Street
      No. 3:19-cv-06025-BJR                                                  Seattle, WA 98101-3927
